 GENERAL TIRE & RUBBER COGeneral Tire&Rubber CompanyandLocal No.665, International Union of the United Rubber,Cork,Linoleum and Plastic Workers of Amer-ica, AFL-CIO-CLC. Case 9-CA-1924128 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISUpon a charge filed 25 January 1983 by theUnion, the General Counsel of the National LaborRelations Board issued a complaint on 11 October1983.The complaint alleges that the Respondentviolated Section 8(a)(5) and (1) of the NationalLabor Relations Act by unilaterally ceasing benefitpayments for pensions, service awards, insurancebenefits, and supplemental worker's compensationbenefits to unit employees as provided by the appli-cablecollective-bargainingagreement coveringthese employees.On 9 February 1984 the General Counsel, theUnion, and the Respondent filed a "Stipulation andMotion to Transfer Case to the Board." The partieswaived a,hearing and the issuance of a decision byan administrative law judge and submitted the casedirectly to the Board for findings of fact, conclu-sions of law, and decision. The parties also agreedthat their formal stipulation of facts and the exhib-itsattached theretowould constitute the entirerecord before the Board.On 27 April 1984 the Board issued an ordergranting the parties' motion, approving the stipula-tion, and transferring the proceeding to the Board.Thereafter, each of the parties filed a brief.On the entire record and the briefs, the Boardmakes the followingFINDINGS OF FACT1.JURISDICTIONThe Respondent is an Ohio corporation engagedin the manufacture of automobile and truck tires atitsfacility inMayfield,Kentucky,where in theyear prior to issuance of the complaint it sold andshipped goods and materials valued over $50,000directly to sources outside the State of Kentucky.We find that the Respondent is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act and that the Union is alabor organization within the meaning of Section2(5) of the Act.IIALLEGED UNFAIR LABOR PRACTICES591A. The Stipulated FactsThe Union is the recognized exclusive collective-bargaining representative of the Respondent's pro-duction and maintenance employees at its Mayfield,Kentucky plant.' By letter dated 6 August 1982,the Union gave timely notice to the Respondent ofitsintent to terminate their 1977-1982MasterAgreement and Supplemental Agreement. Bothagreements were due to expire 15 October 1982.New contract negotiations began 26 August 1982and continued after these two contracts expired in1982Neither agreement was extended while nego-tiationscontinuedAbout 13 October 1982, theUnion informed the Respondent that the Unionwould not strike following the expiration of thecurrent agreements and requested that the agree-ments be extended on a daily basis. The Respond-ent refused to extend these agreements and in-formed the Union that they would be workingwithout agreements. The bargaining unit employeeshave never, prior to 1982, continued to work fol-lowing the expiration of a collective-bargainingagreement,without a new agreement being inplace. 2On 16 December 1982, at a contract negotiatingsession,H. C. Smith, the Respondent's corporatevicepresidentof labor relations, informed theUnion that effective 15 January 1983 all supple-mental agreement benefits provided by the Re-spondentwould terminate.These supplementalagreement benefits included such benefits as life in-surance, accidental death and dismemberment, sur-vivor income benefits, hospital and medical bene-fits,major medical coverage, prescription drugs,pensionbenefits (other than vested), serviceawards, and supplemental worker's compensationbenefits for unit employees except for pensioners.Prior to Smith's announcement, there had not beenany discussion concerning these benefits at any ofthe parties' negotiating sessions.By letter dated 13 January 1983, the Respondentnotifiedunitemployees that their supplemental'The Union is the Sec 9(b) exclusive representative of the followingemployeesAll production and maintenance employees in the Mayfield plant,or in any local expansion of the existing units thereof, now includedin the bargaining units, subject to the inclusions and exclusions as setforth in the Certification of Respresentatives of the National LaborRelations Board following elections, or as mutually agreed betweenthe employer and the local Union, excluding all office, all supervi-sion, time keepers, clerks, guards, quality control, production con-trol, trainees and confidential salaried employees, as well as all jobspresently paid on a salaried basis2We infer from these stipulated facts that after 15 October 1982, theunit employees worked without a collective-bargaining agreement andthat no strike by the Union occurred with the expiration of the Masterand Supplemental Agreements274 NLRB No. 83 592DECISIONSOF NATIONALLABOR RELATIONS BOARDagreement benefits would terminate effective 15January 1983. These benefits, in fact, were termi-nated on 15 January 1983, 90 days after the expira-tion of the Supplemental Agreement.On one previous occasion, in 1973, the Respond-ent terminated supplemental agreement benefits 90days after the parties' 1970-1973 SupplementalAgreement" expired. On that occasion, the supple-mental benefits were terminated during an employ-ee strike conducted by the Union.B. Contentions of the PartiesArticle IV, section 5, of the 1979-1982 Supple-mental Agreement provides:The International Union or the Employermay request renegotiation of the provisions ofthisAgreement and termination of the LaborAgreement and Supplemental Labor Agree-ments by giving a written notice to the otherparty not more than 75 days nor less than 60days prior to October 15, 1982, or any Octo-ber 15, thereafter. In such event, if negotia-tions are not completed prior to the October15 next following the giving of such writtennotice, thisAgreement, togetherwith theLabor Agreement shall terminate unless other-wise agreed upon. Notwithstanding the termi-nation of the Agreement for Pension, ServiceAward, Insurance and SupplementalWork-men'sCompensation Benefits, the benefits de-scribed herein shall be provided for ninety (90)days following termination.The language of this contract provision has ap-peared in each successive supplemental agreementbetween the Union and the Respondent since thefirst such agreement was negotiated in 1962. Theparties differ as to their respective interpretationsof this provision, which is crucial to the resolutionof theissuespresented by this case.The Respondent interprets article IV, section 5to constitute a contractual waiver of the Union'sright to bargain about the discontinuation of sup-plemental agreement benefits. Under its interpreta-tion, the Respondent claims that it was expresslypermitted to terminate these benefits 90 days fol-lowing the expiration of the Supplemental Agree-ment, which was 15 January 1983. In support of itswaiver argument, the Respondent principally reliesonNorris Industries,231 NLRB 50 (1977).43Since 1962,there have been successive supplemental agreements be-tween the Union and the Respondent4We view thiscase as inapplicable to the facts at hand, because thecontractual provision inNorriswas an explicit termination of benefit pro-vision,which the union sought to reform mid-contractContrary to the Respondent, the General Coun-sel and the Union take the position that article IV,section 5 is not a "clear and unmistakable" waiver.Rather, they consider this contract provision asmerely providing 90 more days of coverage ofthese fringe benefits beyond the expiration date ofthe Supplemental Agreement. In their view, thisextra coverage does not mean that the Union gaveup its statutory right to bargain about the discon-tinuation of these benefits. According to the Gener-alCounsel and the Union's interpretation, articleIV, section 5 merely shows that the Union and theRespondent have bargained as to what is to happento these supplemental benefits during the first 90days after the Supplemental Agreement expires.The General Counsel and the Union further ad-vance that these benefits are to remain the sameand continue regardless of whether a strike, a lock-out,or an impasse in bargaining occurs duringthose first 90 days. The General Counsel and theUnion claim that this contract provision does notaddresswhat is to happen after these 90 daysexpire; therefore, under prevailing Board law, theRespondent is obligated to bargain with the Unionbefore any changes are made in these supplementalbenefits.C. DiscussionAn employer violates its duty to bargain collec-tivelywhen it institutes changes in employmentconditionswithout notice to and bargaining withthe exclusive collective-bargaining representativeof its employees.NLRB v. Katz,369U.S. 736(1962).However, the bargaining representativemay contractually relinquish a statutory right if therelinquishment is expressedin clear and unmistak-able terms.TideWater AssociatedOilCo.,85NLRB 1096, 1098 (1949);Timken RollerBearingCo., 138 NLRB 15, 16 (1962). Thus, the representa-tive can waive its right to bargain about changes infringe benefits established by a collective-bargain-ing agreement which has expired.Cauthorne Truck-ing,256NLRB 721 (1981). In the absence ofwaiver, fringe benefits, like the supplemental bene-fits at issue here, survive the expiration of the col-lective-bargainingagreementunless impasse isreached during the bargaining over the proposedchanges to the benefits, or, at the time the employ-ermade the changes, the representative did nothave majority status or the employer had a good-faith doubt, based on objective considerations, oftherepresentative'scontinuingmajority status.Cauthorne Trucking,supra.The primary issue presented by this case iswhether article IV, section 5 of the parties' Supple-mental Agreement is a waiver concerning the ter- GENERAL TIRE&RUBBER COmination of supplemental benefits 90 days after theagreement expires.In analyzing this issue, we observe that there isno bargaining history concerning what the partiesintended by this provision when it was first addedand continuously included in their agreements overthe years.We also consider the 1973 strike situa-tion,where strikers were not given the supplemen-tal benefits beyond 90 days after the contract hadexpired,markedly different from the situation athand where employees remained on the job.Strik-ers are not ordinarily entitled to receive the type offringe benefits at issue unless special provision ismade by the parties.Therefore,for the supplemen-tal benefits to terminate in 1973 does not prove anywaiver by the Union in the situation where em-ployees who are working are otherwise entitled tosuch benefits.Thus, we do not have the advantageof past application to the kind of situation withwhich we are faced by this case.This then leavesuswith the plain language of the provision itself.In our view, this contract provision provides foran extra 90 days of contract coverage for supple-mental benefits beyond the 3 years provided for theother contract benefits available to the employees.This extra 90 days of coverage is contingent ononly one event,i.e.,the parties being unable toreach a new agreement within 90 days after the oldagreement expires. The 90 days of coverage are notlimited by any events that occur during the 90-dayperiod after the old contract expires other than anew agreement.For example,,an impasse in negoti-ations, a strike,or a lockout does not have anyeffect on the supplemental benefits during the first90-day period after the old contract expires. No-where in this contract provision is there mention ofwhat is to occur to these supplemental benefitsafter the 90 days have expired. In these circum-stances,we find no clear and unmistakable waiverof the right to bargain over these supplementalbenefits after the 90-day period. Accordingly, wefind no waiver by the Union,and we conclude thatthe Respondent violated Section 8(a)(5) and (1) oftheAct by unilaterally ceasing payments for sup-plemental agreement benefits effective 15 January1983.CONCLUSIONS OF LAW1.The Respondent is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2.TheUnion is alabororganization within themeaning of Section2(5) of the Act.3Thefollowing unit is appropriatefor the pur-poses of collective bargaining:593All production and maintenance employeesin the Mayfield plant,or in any local expan-sion of the existing units thereof, now includedin the bargaining units, subject to the inclu-sions and exclusions as set forth in the Certifi-cationofRepresentativesof the NationalLabor Relations Board following elections, orasmutually agreed between the employer andthe local Union,excluding all office, all super-vision, time keepers, clerks,guards, qualitycontrol,production control,trainees and confi-dential salaried employees,aswell as all jobspresently paid on a salaried basis.4.By unilaterally ceasing payments for pensions,service awards,insurance benefits,and supplemen-talworker's compensation benefits for unit employ-ees 90 days after the expiration of the 1979-1982Supplemental Agreement,the Respondent has en-gaged in an unfair labor practice within the mean-ing of Section 8(a)(5) and(1) and Section 2(6) and(7) of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and(1) of the Act, we shall order itto cease and desist therefrom and take certain af-firmative action designed to effectuate the purposesof the Act. We shall order that the Respondentmake the employees whole by paying all pensions,service awards, insurance benefits,and supplemen-talworker'scompensation benefits,as provided inthe expired Supplemental Agreement,which havenot been paid and which would have been paidabsent the Respondent's unlawful unilateral discon-tinuation of such payments5 and by reimbursing itsemployees for any expenses ensuing from the Re-spondent'sunlawful discrimination of such pay-ments.ORDERThe National Labor Relations Board orders thatthe Respondent,General Tire&Rubber Company,Mayfield,Kentucky,its officers,agents, successors,and assigns, shall1.Cease and desist from5Because the provisions of employee benefit fund agreements are vari-able and complex,the Board does not provide at the adjudicatory stageof a proceeding for the addition of interest at a fixed rate on unlawfullywithheld fund paymentsWe leave to the compliance stage the questionof whether the Respondent must pay any additional amounts into thebenefit funds in order to satisfy our"make-whole"remedy These addi-tional amounts may be determined,depending on the circumstances ofeach case,by reference to provisions in the documents governing thefunds at issue and, where there are no governing provisions,to evidenceof any loss directly attributable to the unlawful withholding action,which might include the loss of return on investment of the portion offundswithheld, additional administrative costs,etc , but no collaterallossesSeeMerryweather Optical Co,240 NLRB 1213, 1216 fn 7 (1979) 594DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Unilaterally ceasing payments for supplemen-tal agreement benefits, including pensions, serviceawards, insurance benefits, and supplemental work-er's compensation benefits.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Make its employees whole by paying all pen-sions, service awards, insurance benefits, and sup-plementalworker's compensation benefits, as pro-vided in the expired Supplemental Agreement,which have not been paid and which would havebeen paid absent the Respondent's unlawful unilat-eral discontinuance of such payments, and by reim-bursing its employees for any expenses ensuingfrom the Respondent's unlawful discontinuation ofsuch payments, and continue such payments untilsuch time as the Respondent negotiates in goodfaith to a new agreement or to an impasse.(b)Post at its facility in Mayfield, Kentucky,copies of the attached notice marked "Appendix."'Copies of the notice, on forms provided by the Re-gional Director for Region 9, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.6 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" Shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT unilaterally cease making pay-ments for supplemental agreement benefits.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL make our employees whole by payingall pensions, service awards, insurance benefits, andsupplementalworker's compensation benefits, asprovided in the 1979-1982 Supplemental Agree-ment, which have not been paid and which wouldhave been paid absent our unilateral discontinuanceof such payments, and by reimbursing our employ-ees for any expenses ensuing from our unlawful dis-continuation of such payments, and continue suchpayments until such time as we negotiate in goodfaith to a new agreement or to an impasse.GENERAL TIRE & RUBBER COMPANY